DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on September 29, 2020 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Specifications
 	The title is objected to because a more descriptive title is requested. 

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.


 	As to claim 1, it is unclear how the second high power supply trunk wiring line 104b is connected to the high power supply voltage source 700 via the second terminal region 103b.  In corresponding FIGS. 4 and 5, the second terminal region is not connected to the high power supply voltage source.
	
	
No Prior Art Applied
 	No prior art has been applied to claims 1-20. 


Prior Art Not Relied Upon
 	The following prior art was not relied upon but is made of record:
Park (U.S. Patent Publication No. 2016/0190228 A1)
Park teaches a display device comprising a display panel (FIG. 1) including a display region (area of AA except for last vertical 134b on each end); a first terminal region (region encompassing left 114) and a second terminal region (region encompassing right 114) facing each other across the display region; a first high power supply trunk wiring line (left 134b) disposed between the display region and the first terminal region (per the Examiner’s construction); a second high power supply trunk wiring line (right 134b) disposed between the display region and the second terminal region (per the Examiner’s construction); and a high power supply voltage line 116 that is a branch line disposed in the display region and branching from the first high power supply trunk wiring line or the second high power supply trunk wiring line.  Although Park teaches a high power supply voltage source ELVSS and a flexible cable 148, Park does not teach the first high power supply trunk wiring line (left 134b) or the second high power supply trunk wiring line (right 134b) connected to the high power supply voltage source via the terminal regions.
	

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829